Opinion filed July 21, 2011




                                              In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00348-CR
                                          __________

                       LUCRETIA MONIC WILLIS, Appellant
                                     V.
                           STATE OF TEXAS, Appellee


                              On Appeal from the 104th District Court
                                       Taylor County, Texas
                                  Trial Court Cause No. 14539B


                              MEMORANDUM OPINION

        Lucretia Monic Willis, appellant, appeals from an order adjudicating her guilt. She
originally pleaded guilty to the offense of possession of cocaine with intent to deliver in a drug-
free zone, and the trial court deferred the adjudication of her guilt. The trial court placed
appellant on deferred adjudication community supervision for ten years and assessed a fine of
$2,000. The State subsequently filed a motion to revoke community supervision and adjudicate
appellant’s guilt. Upon finding all thirteen of the allegations in the State’s motion to be true, the
trial court revoked appellant’s community supervision, adjudicated her guilty, and assessed
punishment at confinement for twelve years and a fine of $1,177. We affirm.
        Appellant presents two issues on appeal. She argues in the first issue that the evidence is
insufficient to support the trial court’s finding of true to the allegations to which she pleaded not
true.   In the second issue, appellant asserts that the trial court erred in finding the other
allegations true because the State failed to produce any evidence in support of appellant’s plea of
true as required by TEX. CODE CRIM. PROC. ANN. art. 1.15 (Vernon 2005).
           The record shows that appellant entered a plea of true to four of the State’s allegations,
acknowledging that she had violated the terms and conditions of her community supervision as
follows: that she had received a citation for driving without a valid driver’s license and that she
had failed to pay her supervision fees, her fine, and her attorney’s fees as ordered. Appellant
entered a plea of not true to the remainder of the allegations, six of which involved appellant’s
possession of controlled substances. After a hearing, the trial court found all of the allegations to
be true.
           With respect to appellant’s second issue, we first note that appellant’s reliance on
Article 1.15 is misplaced. Article 1.15 does not apply to a revocation proceeding. Anthony v.
State, 962 S.W.2d 242, 246 (Tex. App.—Fort Worth 1998, no pet.). A plea of true, standing
alone, is sufficient to support the revocation of community supervision and the adjudication of
guilt. Cole v. State, 578 S.W.2d 127, 129 (Tex. Crim. App. 1979); Guillot v. State, 543 S.W.2d
650, 653 (Tex. Crim. App. 1976). Consequently, the State need not have introduced evidence in
support of the grounds to which appellant pleaded true. Appellant’s second issue is overruled.
           We do not reach the merits of appellant’s first issue because it is not dispositive of this
appeal. See TEX. R. APP. P. 47.1. Appellant’s first issue relates to only nine of the thirteen
grounds upon which the trial court based its decision to adjudicate. The trial court’s decision to
adjudicate may be upheld on any of the other four grounds. A single, sufficient ground will
support a trial court’s decision to revoke community supervision and proceed to an adjudication
of guilt. Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. 1978); see TEX. CODE CRIM.
PROC. ANN. art. 42.12, § 5(b) (Vernon Supp. 2010). The trial court did not abuse its discretion in
adjudicating appellant’s guilt.
           The judgment of the trial court is affirmed.


                                                                                    PER CURIAM
July 21, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1

           1
               John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                    2